Exhibit 10.1

 

SEPARATION, CONSULTING AND GENERAL RELEASE AGREEMENT

 

THIS SEPARATION, CONSULTING AND GENERAL RELEASE AGREEMENT (the “Agreement”) is
entered into as of the first date on the signature page hereto (the “Effective
Date”), by and between HCP, Inc. (the “Company”) and James W. Mercer
(“Executive”) (together, the “Parties”).

 

R E C I T A L S

 

WHEREAS, Executive is employed by the Company as its Executive Vice President,
Chief Administrative Officer, General Counsel and Corporate Secretary pursuant
to an agreement entered into with the Company on October 25, 2012, as amended
(the “Prior Agreement”); and

 

WHEREAS, the Parties now wish to make arrangements to terminate their employment
relationship and to resolve, fully and finally, all outstanding matters between
them.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
hereinafter, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

 

AGREEMENT

 

1.                                    EXECUTIVE’S SEPARATION.  Executive’s
separation from the Company shall be effective February 5, 2016 (the “Separation
Date”).  Executive hereby agrees that he will resign from his employment as an
officer of the Company and any other position he may hold with the Company (and
its subsidiaries) as of the Separation Date, and Executive agrees that he will
execute any and all documents necessary to effect such resignations.  Upon the
Separation Date, Executive shall return to the Company all files, records,
credit cards, keys, computers, mobile phones, tables, PDAs, equipment, and all
other Company property or documents maintained by Executive for the Company’s
use or benefit.  From the date of this Agreement until the Separation Date,
Executive shall continue to serve in his current role and shall continue to
receive his base salary and be entitled to continue to participate in all
employee health benefit plans offered by the Company, subject to the eligibility
requirements, terms and conditions of each plan or program then in effect.

 

2.                                    CONSULTING SERVICES.  In consideration of
Executive’s representations, releases, waivers and promises set forth in this
Agreement, the Company agrees that for the period commencing on the date
immediately following the Separation Date and ending on December 31, 2016 (the
“Consulting Term”), Executive shall provide non-exclusive consulting services to
the Company on the following terms and conditions:

 

a.                                     Executive will be reasonably available to
consult with the Company on an as-needed basis on matters familiar to him as a
result of his prior work with the Company.

 

b.                                    The Company will pay Executive or his
designee a consulting fee of $88,636.37 per month (which amount shall not be
pro-rated), payable in monthly installments in

 

1

--------------------------------------------------------------------------------


 

the first five days of each month during such Consulting Term, and Executive
shall be solely responsible for all taxes owed on such payments.  If Executive
believes that any payment owed under this paragraph has not been properly paid
to him, he shall advise the Company’s General Counsel in writing, and the
Company shall have fifteen (15) days to correct any mistaken or inadvertent
non-payment.

 

c.                                     Executive agrees that, during the
Consulting Term, he is retained solely as an independent contractor to the
Company.  Executive agrees (i) that he is not, and will not claim or represent
himself to be, an employee or agent of the Company, (ii) that he has no
authority to enter into any contracts or agreements on behalf of the Company or
to otherwise bind the Company in any manner, and (iii) that he will not
represent to any person or entity that he has any such authority.  Except to the
extent required by applicable law, during the Consulting Term Executive shall
not be considered to be an insider of the Company within the meaning of the
Company’s insider trading policies.

 

3.                                    ADDITIONAL CONSIDERATION.  In further
consideration of the terms, representations, and releases in this Agreement, and
subject to Executive’s compliance with Section 9 of the Prior Agreement and
Sections 9, 10 and 11 of this Agreement, the Company will provide Executive with
the following additional payments and benefits:

 

a.                                     a lump sum payment in the amount of
$360,000, less all applicable state and federal tax withholdings and other
lawful deductions, payable within ten (10) days following the Separation Date;

 

b.                                    a cash incentive in the amount of
$709,500, less all applicable state and federal tax withholdings and other
lawful deductions, payable within ten (10) days following the Separation Date;
and

 

c.                                     for the period of six (6) years following
the Separation Date, Executive shall be covered under the Company’s existing or
successor directors’ and officers’ liability insurance policy.

 

Executive acknowledges and agrees that under the terms of this Agreement he is
receiving consideration beyond that which he would otherwise be entitled to and
which, but for the mutual covenants set forth in this Agreement, the Company
would not otherwise be obligated to provide.  Executive further agrees that the
payments and benefits provided hereunder are in addition to any wages and
accrued but unused vacation earned through the Separation Date, the balance of
which shall be paid to Executive on or before the Separation Date.

 

4.                                    EQUITY.  The Parties acknowledge and agree
that Executive is party to award agreements (the “Award Agreements”) pursuant to
the terms of the Company’s 2006 Performance Incentive Plan (the “2006 Plan”) and
the 2014 Performance Incentive Plan (together with the 2006 Plan, the “Plans”)
under which he has been granted (i) stock options to purchase shares of common
stock of the Company (the “Options”), (ii) time-vesting restricted stock units
(the “RSUs”) and (iii) performance-vesting restricted stock units with a
three-year performance period (the “3-Year PSUs”) and performance-vesting
restricted stock units with a one-year performance period (the “1-Year PSUs”,
and together with the 3-Year PSUs, the

 

2

--------------------------------------------------------------------------------


 

“PSUs”). All Options, RSUs and PSUs (and the dividend equivalents credited
thereon) held by Executive as of the date hereof are set forth on Exhibit A
attached hereto.  In further consideration of the terms, representations, and
releases in this Agreement, and subject to Executive’s compliance with Section 9
of the Prior Agreement, the Company agrees that:

 

a.                                     all outstanding Options held by Executive
as of the Separation Date shall vest and become exercisable upon the Separation
Date to the extent not already vested and exercisable, and Executive shall be
entitled to exercise all such Options during the remainder of the applicable
ten-year term (disregarding any termination of employment that would otherwise
reduce the applicable ten-year term);

 

b.                                    as set forth on Exhibit A attached hereto
on page A-3 thereof, all RSUs shall vest upon the Separation Date and shall be
settled in shares of common stock of the Company equal to the number of RSUs
subject to such awards on the date which is six (6) months following the
Separation Date (or the date of Executive’s death, if earlier); and

 

c.                                     the PSUs shall vest (if at all) as
follows: (i) the 3-Year PSUs granted to Executive in 2014 (and dividend
equivalents credited thereon) shall remain outstanding pending the determination
by the Compensation Committee as to whether the Company has attained the
pre-established performance goals (the “Committee Determination”) for the
performance period ending December 31, 2016, and shall vest (if at all) based
upon the achievement of such goals; (ii) the 1-Year PSUs granted to Executive in
2015 (and dividend equivalents credited thereon) shall remain outstanding
pending the Committee Determination for the performance period ending
December 31, 2015, and shall vest (if at all) based upon achievement of such
goals; and (iii) the 3-Year PSUs granted to Executive in 2015 (and dividend
equivalents credited thereon) shall remain outstanding pending the Committee
Determination for the performance period ending December 31, 2017, and a pro
rata portion shall vest (if at all) based upon the achievement of such goals,
with such pro rata portion based on the number of full months in the performance
period through December 31, 2016 as compared to the total number of months in
the performance period. Any PSUs that vest in accordance with the foregoing
shall be settled in shares of common stock of the Company as soon as
administratively practicable following the Committee Determination (and in all
events no later than March 15 following the end of the applicable performance
period).

 

5.                                    MUTUAL RELEASE AND WAIVER.

 

a.                                     Executive’s Release.

 

(i)                                  In exchange for the consideration described
in Sections 2, 3 and 4 above, Executive hereby forever releases and discharges
the Company and its parents, affiliates, successors, and assigns, as well as
each of its past and present officers, directors, employees, agents, attorneys,
and shareholders (collectively, the “Company Released Parties”), from any and
all claims, charges, complaints, liens, demands, causes of action, obligations,
damages, and liabilities, known or unknown, suspected or unsuspected, that
Executive had, now has, or may hereafter claim to have against the Company
Released Parties arising out of or relating in any way to Executive’s employment
with, or resignation from, the Company, or otherwise relating to any of the
Company Released Parties from the beginning of time to the Effective Date (the

 

3

--------------------------------------------------------------------------------


 

“Executive’s Release”).  Executive’s Release specifically extends to, without
limitation, any and all claims or causes of action for wrongful termination,
breach of an express or implied contract, breach of the covenant of good faith
and fair dealing, breach of fiduciary duty, fraud, misrepresentation,
defamation, slander, infliction of emotional distress, disability, loss of
future earnings, and any claims under any applicable state, federal, or local
statutes and regulations, including, but not limited to, the Civil Rights Act of
1964, as amended, the Equal Pay Act of 1963, as amended, the Fair Labor
Standards Act, as amended, the Americans with Disabilities Act of 1990, as
amended (the “ADA”), the Rehabilitation Act of 1973, as amended, the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), the Worker
Adjustment and Retraining Notification Act, as amended (the “WARN Act”),
Section 806 of the Sarbanes-Oxley Act, the Dodd-Frank Act, the Family and
Medical Leave Act, as amended, and the California Family Rights Act, as amended,
the California Fair Employment and Housing Act, as amended and California Labor
Code Section 1400 et seq.; provided, however, that this Release does not waive,
release or otherwise discharge any claim or cause of action arising from a
breach by the Company of this Agreement or that cannot legally be waived,
including, but not limited to, any claim for unpaid wages, workers’ compensation
benefits, unemployment benefits and any claims for indemnification under
applicable law or the Indemnification Agreement (defined in Section 12, below).

 

(ii)                              For the purpose of implementing a full and
complete release, Executive understands and agrees that this Agreement is
intended to include all claims, if any, which Executive may have and which
Executive does not now know or suspect to exist in his favor against the Company
Released Parties and this Agreement extinguishes those claims.  Accordingly,
Executive expressly waives all rights afforded by Section 1542 of the Civil Code
of the State of California (“Section 1542”) and any similar statute or
regulation in any other applicable jurisdiction.  Section 1542 states as
follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

(iii)                          This Agreement shall not prevent Executive from
filing a charge with the Equal Employment Opportunity Commission (or similar
state or local agency) or participating in any investigation conducted by the
Equal Employment Opportunity Commission (or similar state or local agency);
provided, however, that Executive acknowledges and agrees that any claims by
Executive for personal relief in connection with such a charge or investigation
(such as reinstatement or monetary damages) hereby are barred.

 

b.                                    The Company’s Release.

 

(i)                                  The Company hereby forever releases and
discharges Executive, his heirs, successors, and assigns, from any and all
claims, charges, complaints, liens, demands, causes of action, obligations,
damages, and liabilities, known or unknown, suspected or unsuspected, that the
Company had, now has, or may hereafter claim to have against Executive (the
“Company’s Release”).  The Company’s Release specifically extends to, without
limitation,

 

4

--------------------------------------------------------------------------------


 

any and all claims or causes of action under common law as well as any claims
under any applicable state, federal, or local statutes and regulations;
provided, however, that the Company’s Release does not waive, release, or
otherwise discharge any claim or cause of action to enforce any rights the
Company may have with respect to the confidentiality of Company information, the
assignment of inventions or the solicitation of the Company’s customers, clients
or employees or any claim or cause of action that cannot legally be waived.

 

(ii)                              For the purpose of implementing a full and
complete release, the Company understands and agrees that this Agreement is
intended to include all claims, if any, which the Company may have and which the
Company does not now know or suspect to exist in its favor against Executive and
this Agreement extinguishes those claims.  Accordingly, the Company expressly
waives all rights afforded by Section 1542 of the Civil Code of the State of
California (“Section 1542”) and any similar statute or regulation in any other
applicable jurisdiction.  Section 1542 states as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

6.                                    ADEA WAIVER AND RELEASE.  In consideration
of the Company’s payment to Executive of $300,000, less all applicable state and
federal tax withholdings and other lawful deductions (the “ADEA Consideration”)
within five (5) days of the expiration of the revocation period of the ADEA
release attached hereto as Exhibit B (the “ADEA Release”), Executive hereby
agrees that he shall sign and return to the Company the ADEA Release in
accordance with its terms within thirty (30) days following the Separation
Date.  Executive acknowledges and agrees that the effectiveness of the ADEA
Release shall have no effect on the effectiveness of this Agreement and that
this Agreement shall be in full force and effect and binding upon the Parties
upon and from its date of execution.  Executive acknowledges and agrees that he
would not otherwise be entitled to receive the ADEA Consideration in the absence
of Executive’s execution (and non-revocation) of the ADEA Release.

 

7.                                    CODE SECTION 409A COMPLIANCE.  This
Agreement as well as payments and benefits under this Agreement are intended to
be exempt from, or to the extent subject thereto, to comply with Section 409A of
the Code (“Section 409A”), and, accordingly, to the maximum extent permitted,
the Agreement shall be interpreted in accordance therewith.  Notwithstanding
anything contained herein to the contrary, Executive shall not be considered to
have terminated employment with the Company for purposes of any payments under
this Agreement which are subject to Section 409A until Executive has incurred a
“separation from service” from the Company within the meaning of Section 409A. 
Each amount to be paid or benefit to be provided under this Agreement shall be
construed as a separate identified payment for purposes of Section 409A. 
Without limiting the foregoing and notwithstanding anything contained herein to
the contrary, to the extent required in order to avoid an accelerated or
additional tax under Section 409A, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement during the
six-month period immediately following Executive’s separation from service shall
instead be paid on the first

 

5

--------------------------------------------------------------------------------


 

business day after the date that is six months following Executive’s separation
from service (or, if earlier, Executive’s date of death).  To the extent
required to avoid an accelerated or additional tax under Section 409A, amounts
reimbursable to Executive shall be paid to Executive on or before the last day
of the year following the year in which the expense was incurred and the amount
of expenses eligible for reimbursement (and in kind benefits provided to
Executive) during one year may not affect amounts reimbursable or provided in
any subsequent year.  The Company makes no representation that any or all of the
payments described in this Agreement will be exempt from or comply with
Section 409A and makes no undertaking to preclude Section 409A from applying to
any such payment.  Executive shall be solely responsible for the payment of any
taxes and penalties incurred under Section 409A.

 

8.                                    REPRESENTATIONS.  Executive and the
Company make the following representations, each of which is an important
consideration to the other party’s willingness to enter into this Agreement:

 

a.                                     Executive acknowledges that the Company
is not entering into this Agreement because it believes that Executive has any
cognizable legal claim against the Company Released Parties.  If Executive
elects not to sign this Agreement, the fact that this Agreement was offered will
not be understood as an indication that the Company Released Parties believed
Executive was treated unlawfully in any respect.

 

b.                                    Executive understands and agrees that he
has been advised to consult with an attorney of his choice concerning the legal
consequences of this Agreement.  Executive hereby acknowledges that prior to
signing this Agreement, he had the opportunity to consult with an attorney of
his choosing regarding the effect of each and every provision of this Agreement.

 

c.                                     Executive and the Company, on behalf of
himself and itself,  acknowledge and agree that he and it knowingly and
voluntarily entered into this Agreement with complete understanding of all
relevant facts, and that neither party was fraudulently induced nor coerced to
enter into this Agreement.

 

d.                                   The Parties each represent and warrant to
the other that they have the capacity and authority to enter into this Agreement
and be bound by its terms.

 

9.                                    CONTINUING OBLIGATIONS AND RESTRICTIVE
COVENANTS.

 

a.                                     During the Consulting Term and at all
times thereafter to the extent consistent with applicable law, Executive agrees
that he will not use or disclose any confidential information, trade secrets, or
financial, personnel, proprietary information, or client information which
Executive learned while employed by, or providing consulting services to, the
Company.

 

b.                                    Executive agrees that if during the
Consulting Term he accepts any consulting or employment relationship with a
publicly-traded healthcare REIT that is a direct competitor of the Company, the
Consulting Term and all of the benefits and payments to him provided under
Section 2 above will automatically end, unless the Company waives this provision
in writing.

 

6

--------------------------------------------------------------------------------


 

c.                                     During the Consulting Term, Executive
agrees that he will not, directly or indirectly, solicit or encourage any
Company employee to leave his or her employment with the Company.

 

d.                                   During the Consulting Term, Executive
agrees that he will not, directly or indirectly, solicit or encourage any
existing customer, vendor, supplier, licensor, lessor or lessee, joint venturer,
consultant, agent or business partner of the Company to (i) cease doing
business, or reduce the amount of business such party does, with the Company, or
(ii) interfere with, disrupt, or attempt to disrupt the business relationships
(contractual or otherwise) existing (now or at any time in the future) between
the Company and any third party (including any of its customers, vendors,
suppliers, licensors, lessors or lessees, joint venturers, consultants, agents
and partners).

 

10.                            MUTUAL NON-DISPARAGEMENT.  Executive agrees that
he will not, at any time, make, directly or indirectly, any oral or written
public statements that are disparaging of the Company, its products or services,
and any of its present or former officers, directors or employees.  The Company
(limited to its officers and directors) agrees that it will not, at any time,
make, directly or indirectly, any oral or written public statements that are
disparaging of Executive.

 

11.                            COOPERATION.  Executive agrees that he will
cooperate with the Company, including executing documents and providing
requested information, as may reasonably be required to give effect to the
provisions of this Agreement or for the Company to comply with applicable
securities laws.

 

12.                            INDEMNIFICATION.  The Company represents and
warrants that the Indemnification Agreement by and between Executive and the
Company dated as of October 25, 2012 (the “Indemnification Agreement”) will
remain in full force and effect following the Separation Date, in accordance
with its terms.

 

13.                            REMEDIES.  If (i) Executive materially fails to
comply with or otherwise materially breaches any of the promises,
representations, or releases in this Agreement, (ii) the Company delivers
written notice to Executive that specifically identifies the event that the
Company believes constitutes such non-compliance or breach, and (iii) Executive
fails to cure such behavior within thirty (30) days following delivery of such
notice, then the Company may stop any payments or benefits otherwise owing under
this Agreement to the extent of the monetary damages sustained by the Company
and may seek additional relief or remedy as provided under applicable law.

 

14.                            GOVERNING LAW.  This Agreement and all rights,
duties, and remedies hereunder shall be governed by and construed and enforced
in accordance with the laws of the State of California, without reference to its
choice of law rules, except as preempted by federal law.

 

15.                            SUCCESSORS AND ASSIGNS.  Executive agrees that
this Agreement will be binding upon, and pass to the benefit of, the successors
and assigns of the Company.  Any

 

7

--------------------------------------------------------------------------------


 

payments and benefits due to the Executive hereunder shall be payable to his
estate or representative in the event of his death or disability.

 

16.                            AMENDMENTS.  This Agreement may not be amended or
modified other than by a written instrument signed by an authorized
representative of the Company and Executive.

 

17.                            DESCRIPTIVE HEADINGS.  The section headings
contained herein are for reference purposes only and shall not in any way affect
the meaning or interpretation of this Agreement.

 

18.                            COUNTERPARTS.  This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same instrument.  Facsimile and .pdf
signatures will suffice as original signatures.

 

19.                            NOTICES.  All notices hereunder shall be in
writing and delivered personally or sent by United States registered or
certified mail, postage prepaid and return receipt requested:

 

If to the Company:

 

HCP, Inc.
1920 Main Street, Suite 1200
Irvine, California 92614

Attention: General Counsel

 

If to Executive:

 

James W. Mercer

at the most recent address in the payroll records of the Company

 

20.                            ENTIRE AGREEMENT.  This Agreement sets forth the
entire agreement and understanding of the Parties relating to the subject matter
hereof and, except as otherwise provided herein, supersedes all prior
discussions, agreements, and understandings of every kind and nature between the
Parties hereto and neither Party shall be bound by any term or condition other
than as expressly set forth or provided for in this Agreement.  Effective as of
the date hereof, the Prior Agreement is hereby terminated and this Agreement
satisfies all entitlements set forth in the Prior Agreement; provided, however,
that Section 9 of the Prior Agreement shall remain in full force and effect.

 

(SIGNATURE PAGE FOLLOWS)

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the first
date set forth below.

 

 

HCP, INC.

 

JAMES W. MERCER

 

 

 

 

 

 

By:

/s/ Lauralee E. Martin

 

/s/ James W. Mercer

 

 

Lauralee E. Martin

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

Date:

January 12, 2016

 

Date:

January 12, 2016

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

 

All Options, RSUs and PSUs (and the dividend equivalents credited thereon, as
shown with preliminary forecast amounts and subject to further confirmation)
held by Executive as of the date hereof are set forth below:

 

Options

 

Option
Award ID

 

Option
Award Date

 

Vesting
Date

 

Options
Granted

 

Strike
Price

 

Options
Vested as of
2/05/2016

 

Options
Vesting
Under the
Separation
Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1081

 

1/30/2012

 

1/30/2013

 

20,704

 

$41.64

 

5,176

 

 

 

 

 

 

 

1/30/2014

 

 

 

 

 

5,176

 

 

 

 

 

 

 

1/30/2015

 

 

 

 

 

5,176

 

 

 

 

 

 

 

1/30/2016

 

 

 

 

 

5,176

 

 

 

1231

 

1/28/2013

 

1/28/2014

 

33,108

 

$46.92

 

8,277

 

 

 

 

 

 

 

1/28/2015

 

 

 

 

 

8,277

 

 

 

 

 

 

 

1/28/2016

 

 

 

 

 

8,277

 

 

 

 

 

 

 

1/28/2017

 

 

 

 

 

 

 

8,277

 

1316

 

2/03/2014

 

2/03/2014

 

27,138

 

$38.83

 

9,046

 

 

 

 

 

 

 

2/03/2015

 

 

 

 

 

9,046

 

 

 

 

 

 

 

2/03/2016

 

 

 

 

 

9,046

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Options Vesting Under the Separation Agreement

 

8,277

 

 

 

 

 

 

 

 

 

 

A-1

--------------------------------------------------------------------------------


 

PSUs

 

PSU
Award ID

 

Award Type
and Award
Date

 

Shares
Granted

 

Forfeited
Amount

 

Vesting
Date

 

Vesting Under the
Separation Agreement

1462

 

3-Year PSUs granted on
2/03/2014

 

17,705

 

N/A

 

2/03/2017

 

Vesting subject to achievement of performance measures

1600

 

1-Year PSUs granted on
2/02/2015

 

6,359

 

N/A

 

2/02/2016

 

Vesting subject to achievement of performance measures

1604

 

3-Year PSUs granted on
2/02/2015

 

12,717

 

4,239

 

2/02/2018

 

Pro-rata vesting subject to achievement of performance measures

 

A-2

--------------------------------------------------------------------------------


 

Time-Based RSUs

 

Time-Based
RSU
Award ID

 

Grant Date

 

Vesting
Date

 

Shares
Granted

 

RSUs Vested
as of 2/05/2016

 

RSUs Vesting
Under the Separation
Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

1082

 

1/30/2012

 

12/31/12

 

17,860

 

4,465

 

 

 

 

 

 

 

1/30/14

 

 

 

4,465

 

 

 

 

 

 

 

1/30/15

 

 

 

4,465

 

 

 

 

 

 

 

1/30/16

 

 

 

4,465

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1232

 

1/28/2013

 

1/30/14

 

23,552

 

5,888

 

 

 

 

 

 

 

1/28/15

 

 

 

5,888

 

 

 

 

 

 

 

1/28/16

 

 

 

5,888

 

 

 

 

 

 

 

1/28/17

 

 

 

 

 

5,888

 

 

 

 

 

 

 

 

 

 

 

 

 

1309

 

11/06/2013

 

10/31/14

 

24,174

 

24,174

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1315

 

2/03/2014

 

2/03/14

 

15,051

 

5,017

 

 

 

 

 

 

 

2/03/15

 

 

 

5,017

 

 

 

 

 

 

 

2/03/16

 

 

 

5,017

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1595

 

2/02/2015

 

2/02/16

 

6,360

 

2,120

 

 

 

 

 

 

 

2/02/17

 

 

 

 

 

2,120

 

 

 

 

 

2/02/18

 

 

 

 

 

2,120

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total RSUs Vesting Under the Separation Agreement

 

10,128

 

 

 

 

 

 

 

 

A-3

--------------------------------------------------------------------------------


 

Deferred Quarterly Dividend Accrual on Unvested PSUs*

 

 

 

2/03/2014
(3-Year LTIP)
(cliff vesting)

 

2/02/2015
(3-Year LTIP)
(cliff vesting)

 

2/02/2015
(1-Year LTIP)
(cliff vesting)

 

Totals

 

 

 

 

 

 

 

 

 

 

 

Total Unvested PSUs

 

17,705

 

12,717

 

6,359

 

36,781

 

 

 

 

 

 

 

 

 

 

 

Accumulated 2014 Deferred Dividend

 

$38,596.92

 

N/A

 

N/A

 

$38,596.92

 

2/24/2015

 

$10,003.33

 

$7,185.11

 

$3,592.84

 

$20,781.28

 

5/26/2015

 

$10,003.33

 

$7,185.11

 

$3,592.84

 

$20,781.28

 

8/25/2015

 

$10,003.33

 

$7,185.11

 

$3,592.84

 

$20,781.28

 

11/24/2015

 

$10,003.33

 

$7,185.11

 

$3,592.84

 

$20,781.28

 

Total Deferred Dividend

 

$78,610.24

 

28,740.44

 

14,371.36

 

$121,722.04

 

 

*Assumes performance criteria will be met and 0% PSUs are forfeited, calculated
as of 11/30/2015.

 

A-4

--------------------------------------------------------------------------------


 

EXHIBIT B

 

EXECUTIVE’S ADEA WAIVER AND RELEASE OF CLAIMS
(“ADEA RELEASE”)

 

a.         In consideration of the ADEA Consideration (as defined in Section 6
of the Separation, Consulting and General Release Agreement to which this ADEA
Release is appended), Executive hereby waives, releases and discharges any and
all claims, charges, complaints, liens, demands, causes of action, obligations,
damages, and liabilities, known or unknown, suspected or unsuspected, that
Executive had, now has, or may hereafter claim to have against the Company
Released Parties arising under the Age Discrimination in Employment Act, as
amended (“ADEA”), the Older Workers Benefit Protection Act, as amended (the
“OWBPA”), and the age discrimination provisions of the California Fair
Employment and Housing Act.

 

b.         Executive has been informed and understands and agrees that he has
twenty-one (21) calendar days after receipt of this ADEA Release to consider
whether to sign it.  Executive has been informed and understands and agrees that
he may revoke this ADEA Release at any time during the seven (7) calendar days
after this ADEA Release is signed and returned to the Company, in which case
none of the provisions of this ADEA Release will have any effect.  Executive
acknowledges and agrees that if he wishes to revoke this ADEA Release, he must
do so in writing, and that such revocation must be signed by Executive and
received by the General Counsel of the Company no later than the seventh (7th)
day after Executive has signed and retuned the ADEA Release.  Executive
acknowledges and agrees that, in the event Executive revokes the ADEA Release,
he shall have no right to receive the ADEA Consideration.  Executive’s
revocation of this ADEA Release shall not in any way impair the effectiveness of
the Separation, Consulting and General Release Agreement, which will remain in
effect as of the day of execution in accordance with its terms.

 

c.         Executive acknowledges and agrees that prior to signing this ADEA
Release, he read and understood each and every provision of this ADEA Release. 
Executive understands and agrees that he has been advised in this writing to
consult with an attorney of his choice concerning the legal consequences of this
ADEA Release.  Executive hereby acknowledges that prior to signing this ADEA, he
had the opportunity to consult with an attorney of his choosing regarding the
effect of each and every provision of this ADEA Release.

 

d.         Executive acknowledges and agrees that he knowingly and voluntarily
entered into this ADEA Release with complete understanding of all relevant
facts, and that he was neither fraudulently induced nor coerced to enter into
this ADEA Release.

 

e.         Executive understands that he is not waiving, releasing, or otherwise
discharging any claims under the ADEA that may arise after the date he signs
this ADEA Release.

 

B-1

--------------------------------------------------------------------------------


 

f.          This ADEA Release shall be effective upon the eighth (8th) calendar
day following the date that Executive executes this ADEA Release and returns it
to the Company, provided that Executive does not revoke or attempt to revoke his
acceptance of this ADEA Release prior to such date in accordance with the
provisions of Section b above.

 

 

JAMES W. MERCER

 

 

 

 

 

 

 

Date:

 

 

 

B-2

--------------------------------------------------------------------------------